            Case 1:20-cr-00122-LTS Document 18 Filed 04/24/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 20-CR-122-LTS

WILLIAM JIMENEZ,

                 Defendant.

-------------------------------------------------------x

                                        MEMORANDUM ORDER
                 Defendant William Jimenez has been detained on consent since his arrest, without

prejudice to a bail application, at the Metropolitan Correctional Center (“MCC”), while awaiting

trial on charges of distributing and possessing with intent to distribute mixtures and substances

containing a detectable amounts of heroin and fentanyl, in violation of 21 U.S.C. § 812,

841(a)(1), 841(b)(1)(C), and 18 U.S.C. section 2, being a felon in possession of ammunition, in

violation of 18 U.S.C. § 922(g)(1) and 2, and possession and use of a firearm in furtherance of a

federal drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i), (ii), (iii) and 2. Mr.

Jimenez moves for release on conditions of bail, noting that the MCC has identified him as an

inmate who, on account of his medical conditions, is at heightened risk from COVID-19.

(Docket Entry No. 9, at 2.) The Government opposed Mr. Jimenez’s motion, (docket entry no.

10), and on April 14, 2020, the Court held a telephonic hearing on Mr. Jimenez’s motion. Mr.

Jimenez, having waived his personal appearance, appeared through counsel. The Court directed

the government to file exemplars of the video and identification evidence upon which it relies,

which the Government has done. (Docket Entry No. 14.) Mr. Jimenez has filed a reply to that

submission. (Docket Entry No. 15.) The Court has considered carefully all of the written

submissions and arguments, and has also reviewed the April 9, 2020, Pretrial Services report



BAIL DENY ORD.DOCX                                         VERSION APRIL 24, 2020                    1
          Case 1:20-cr-00122-LTS Document 18 Filed 04/24/20 Page 2 of 7



summarizing Mr. Jimenez’s criminal history, which was provided to counsel by the Pretrial

Services Officer.

               Because Mr. Jimenez has been detained on consent until now, the Court must first

address the threshold question of whether, under the criteria established by the Bail Reform Act

of 1984, 18 U.S.C. §§ 3141–3156 (the “Bail Reform Act”), he is someone who must, absent

satisfaction of the criteria for temporary release, continue to be detained. Section 3142(e)(1) of

the statute requires that an accused be detained pending trial where, following a hearing in

accordance with section 3142(f), “the judicial officer finds that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community.” 18 U.S.C. § 3142(e)(1). Risk of flight must be shown by a

preponderance of the evidence and danger to the community must be shown by clear and

convincing evidence. The factors that a judicial officer must consider “in determining whether

there are conditions of release that will reasonably assure the appearance of the person as

required and the safety of any other person and the community” include “the nature and

circumstances of the offense charged, including whether the offense is a crime of violence” or

involves a firearm; “the weight of the evidence against the person”; “the history and

characteristics of the person”; and “the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release.” 18 U.S.C. § 3142(g). Furthermore,

because Mr. Jimenez has been charged with an offense under 18 U.S.C. § 924(c), there is a

presumption that “no condition or combination of conditions will reasonably assure [his]

appearance . . . as required and the safety of the community.” 18 U.S.C. § 3142(e)(3)(B).

               The Court concludes that the Government has demonstrated by clear and

convincing evidence that no condition or combination of conditions will reasonably assure the




BAIL DENY ORD.DOCX                                VERSION APRIL 24, 2020                             2
             Case 1:20-cr-00122-LTS Document 18 Filed 04/24/20 Page 3 of 7



safety of any other person or the community. The Court’s conclusion is based primarily on: (i)

the gravity of the offenses with which Mr. Jimenez stands charged, which include engaging in a

shooting in broad daylight and which subject him to a potential ten-year mandatory minimum

sentence; (ii) the strength of the Government’s evidence against Mr. Jimenez, which includes

video surveillance of a shooting by a man wearing distinctive clothing and surveillance video

showing a man wearing such clothing and with facial hair and features consistent with those of

Mr. Jimenez approaching and leaving the scene of the shooting; (iii) a statement by the victim

that the shooter was his drug dealer whom he knows as “Flip,” a name used by Mr. Jimenez

during sales of narcotics to undercover police officers; (iv) the victim’s identification of Mr.

Jimenez’s photo as that of the person who shot him; 1 (v) Mr. Jimenez’s arrest near the scene of

the shooting three hours later wearing the same clothing as the shooter; and (vi) Mr. Jimenez’s

serious and lengthy criminal history, which would subject him to the career criminal sentencing

guideline.

                Mr. Jimenez proffers that home confinement and GPS monitoring will ensure that

he will remain in his mother’s home to care for his daughter, overcoming the presumption and

sufficiently addressing any risk of danger. (Docket Entry No. 9, at 9.) While the Court finds that

Mr. Jimenez has rebutted the presumption by “coming forward with some evidence that he will

not flee or endanger the community if released,” see United States v. Dominguez, 783 F.2d 702,

707 (7th Cir. 1986), he has not rebutted the Government’s evidentiary proffers concerning the

risk of danger he poses to the community, particularly where he appears to propose release into



1
       The Defense argues that a single photo displayed to the victim is unreliable where the
       victim is not alleged to have a “close relationship or familiarity” with the Defendant.
       (Docket Entry No. 14, at 2.) However, the Government has proffered that the victim was
       familiar with his drug dealer “Flip,” whom the victim had already stated was the shooter.
       (Docket Entry No. 15, at 2.)


BAIL DENY ORD.DOCX                                VERSION APRIL 24, 2020                           3
           Case 1:20-cr-00122-LTS Document 18 Filed 04/24/20 Page 4 of 7



the same community as the one where the charged offense occurred, during a pandemic when

supervision and policing resources are strained. Under these circumstances, 18 U.S.C. §

3142(e)(1) requires the entry of an order of detention.

               In the alternative to general release on conditions, Mr. Jimenez seeks temporary

release to monitored confinement at the home of his mother during the current public health

emergency arising from the COVID-19 pandemic, citing two serious health conditions which

place him at a higher risk of suffering more serious, potentially deadly, manifestations of the

disease.

               Under 18 U.S.C. § 3142(i), the Court has the legal authority to grant relief from

an order of detention entered under 18 U.S.C. § 3142(e). Section 3142(i) permits the temporary

pretrial release of a defendant otherwise requiring detention into the custody of a U.S. marshal or

other “appropriate” person where “the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i).

Courts in this District have done so in appropriate cases; indeed, in certain circumstances, a

serious medical condition can constitute a “compelling reason” under this provision. See, e.g.,

U.S. v. Perez, No. 19-CR-297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020)

(granting bail application of 65-year-old defendant with COPD, pursuant to 18 U.S.C. § 3142(i),

in light of “unique confluence of serious health issues and other risk factors facing this

defendant, . . . which place him at a substantially heightened risk of dangerous complications

should [he] contract COVID-19”). Mr. Jimenez has the burden of showing that temporary

release is necessary under 3142(i). See U.S. v. Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y.

2011).




BAIL DENY ORD.DOCX                                VERSION APRIL 24, 2020                           4
          Case 1:20-cr-00122-LTS Document 18 Filed 04/24/20 Page 5 of 7



                Mr. Jimenez’s argument regarding temporary mitigation of the risk of flight

because of fear of a life-threatening contagion does not address sufficiently the very serious issue

of the danger he poses to the community, given his history of involvement in violent crime and

the strong evidence relating to the instant charges of participating in life threatening gun violence

in broad daylight. In this regard, it is significant that the Government proffers that the shooting

incident was related to narcotics trafficking. Supervision and policing resources are particularly

strained during the current pandemic conditions, heightening the importance of protection of the

community from persons and circumstances that pose documented threats.

                The Court does not take lightly the elevated risk that Mr. Jimenez’s confinement

and medical history pose for his own health and safety. The current public health crisis does

present an elevated risk for those who are confined compared to those in a situation in which

social distancing is more feasible. The BOP has, however, implemented policies and consulted

with appropriate experts to develop and implement strategies to mitigate the risks posed by

COVID-19 insofar as possible in the context of its facilities, resources, and mission. The BOP’s

mitigation measures do not, and cannot, eliminate the risk of COVID-19, but these measures are

calculated to mitigate the risk of infection in its inherently close quarters, for all persons in

custody and BOP staff. Here, Mr. Jimenez presents a danger to the public that is neither negated

nor overcome by the risk that COVID-19 admittedly creates for all members of our society.

Public safety depends on successful management of those risks both in ordinary times and in

times of emergency. Medical risks that are presented by crowding and other conditions in MCC,

and by Mr. Jimenez’s specific asthma and prior sarcoidosis diagnoses, must be balanced against

clear and convincing objective indicators of significant danger to the community and potentially

flight-inducing penalty exposure that here outweigh the heightened medical risk factors for this




BAIL DENY ORD.DOCX                                  VERSION APRIL 24, 2020                            5
          Case 1:20-cr-00122-LTS Document 18 Filed 04/24/20 Page 6 of 7



individual. Temporary release of a person whom the evidence indicates has been willing to

shoot another person over a drug dispute on the street in broad daylight endangers communities,

challenges compromised supervision resources, and presents a possibility that a future remand

for a violation of supervised release conditions could be delayed or impossible because he will

have been exposed to potential virus sources outside of the detention facility. Accordingly, Mr.

Jimenez has not met his burden of showing that the risk of violence he poses is overcome by a

compelling medical reason necessitating temporary release. The Court does not minimize the

seriousness of the risk that continued detention poses to Mr. Jimenez’s health given the relation

between the known respiratory effects of contracting COVID-19 and his asthma and history of

sarcoidosis. However, the risk of danger to the community that Mr. Jimenez poses cannot

reasonably be managed by any temporary conditions of release.

                 The Court also finds Mr. Jimenez’s argument that temporary release is warranted

because he faces challenges preparing his defense is insufficient to meet the statutory standard.

He cites the suspension of legal visits at the MCC, and a long period in which officials at the

MCC did not arrange for Mr. Jimenez to speak with his counsel by telephone, despite numerous

requests. (Docket Entry No. 9, at 8.) Counsel also notes that when she was able to speak with

Mr. Jimenez by telephone, a counselor was present with him in the room during the entire call,

making her perceive that discussion of confidential information was impossible. (Docket Entry

No. 15, at 5.)

                 While the situation is not ideal, general telephone privileges at the MCC have

been increased in light of the visiting restrictions associated with the COVID-19 measures. The

Bureau of Prisons (“BOP”) is putting in place additional facilities for video and teleconferencing

with counsel. The BOP is continuing to permit teleconferencing with counsel and access to




BAIL DENY ORD.DOCX                                VERSION APRIL 24, 2020                            6
          Case 1:20-cr-00122-LTS Document 18 Filed 04/24/20 Page 7 of 7



programs and services as permitted by the mitigation measures being taken. The protocol for

consultations with counsel is for detainees to be observed visually by a staff member for security

reasons, but for such observation to be done from outside the room. An isolated violation of this

protocol does not, on its own, warrant release of a person otherwise required detained.

Importantly, this case is in its early stages, with no imminent trial or proceedings, and so

temporary release is not necessary to prepare a defense in these times of unusual and temporary

crisis conditions. For the same reasons, the related constitutional objection Mr. Jimenez has

raised to his detention with limited access to attorney consultation is unavailing under the current

public health emergency circumstances. The Court, accordingly, finds that Mr. Jimenez has not

sustained his burden of demonstrating that temporary release pursuant to 18 U.S.C. § 3142(i) is

necessary or appropriate in his case.

               The Court therefore grants the Government’s application for detention pursuant to

18 U.S.C. § 3142(e) and denies Mr. Jimenez’s application for temporary release pursuant to 18

U.S.C. § 3142(i). An order of detention will be entered.

               This Memorandum Order resolves docket entry numbers 9 and 11.

               SO ORDERED.


Dated: New York, New York
       April 24, 2020

                                                              _/s/ Laura Taylor Swain____
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




BAIL DENY ORD.DOCX                                VERSION APRIL 24, 2020                           7
